Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2022 was filed after the mailing date of the Non-Final Office Action on 3/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	The objection to claims 28-30 set forth to the Non-Final Office action mailed on 3/17/2022 has been withdrawn because of the amendment filed on 6/30/2022.
4.	Applicant’s arguments, see remarks page 5-8, filed 6/30/2022, with respect to the rejection(s) of Claims 16-18, 21, 24-27 and 30 under 35 U.S.C. § 102, as being anticipated by Hans-Juergen (DE 10 2011 114 394 A1), Claim 16 under 35 U.S.C. § 102, as being anticipated by Liu et al. (US 2012/0194011 A1), Claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Juergen ‘394 A1 in view of LIU et al. (US 20120194011 A1), Claims 22, 23, 28 and 29 under 35 U.S.C. 103 as being unpatentable over Juergen ‘394 A1 in view of Lott (US 7795771 B2) have been fully considered as follows:


Applicant’s Argument:
Applicant argues on page 6-7, regarding the rejection of claim 16 under 35 U.S.C. § 102, as being anticipated by Hans-Juergen (DE 10 2011 114 394 A1), that, “The Applicant asserts that the claims of the application are distinct from the teachings of Hans-Juergen °394 as this reference fails to teach, disclose, suggest or even hint at the claimed features of the magnet support locking the coupling ring on the shifting rail such that the coupling ring is fixed relative to the shifting rail and the magnet support is radially moveable relative to the shifting rail.
…………………..
The Applicant asserts that the claims of the application are distinct from the teachings of Liu et al. ‘011 as this reference fails to teach, disclose, suggest or even hint at the claimed features of the magnet support locking the coupling ring on the (Remarks-Page 6) shifting rail such that the coupling ring is fixed relative to the shifting rail and the magnet support is radially moveable relative to the shifting rail (remarks-Page 7).”

Examiner Response:
Applicant’s arguments, see page 6-7, filed 6/30/2022, with respect to the rejection(s) of independent claim(s) 16 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant has amended the claims which necessitates a new ground of rejection. The following underlined limitations are newly added in claim 16, “A transducer magnet assembly (1) on a shifting rail (9) which defines an axis, the transducer magnet assembly comprising: an annular coupling ring (2), a transducer magnet (4) being held by a magnet support (3), the coupling ring (2) at least substantially, circumferentially surrounding the shifting rail (9), and the magnet support (3) locking the coupling ring (2) on the shifting rail such that the coupling ring (2) is fixed relative to the shifting rail (9) and the magnet support is radially moveable relative to the shifting rail.” Therefore, in view of applicant’s claim amendment, STOTZ OLIVER et al. (Hereinafter “Oliver”) in the DE 4040287 C2 is applied to meet at least the amended limitation in claim 16 and claim 16 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by STOTZ OLIVER et al. (Hereinafter “Oliver”) in the DE 4040287 C2 as set forth below. Applicant’s argument is moot in view of the newly applied combination of references. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 6, regarding the rejection of claim 21 that, “With regard to claim 21, Hans-Juergen “394 teaches that the fastening device 16 comprises a spring element, and the magnet holder 18 or the holding element, i.e., magnet support element 24 and the receiving element, i.e., magnet cover 22. The receiving element 22 and the holding element 24 are connected to one another and held on the component or shaft 1 by means of the at least one spring element. As such the spring element corresponds to the mounting bracket/fastening clamp 20 which, as best seen in Figs. 1 and 2, is located opposite the magnet holder 18 and pulls or holds the magnet holder 18 on the shaft 14.”.


Examiner Response:
Applicant’s arguments, see page 6, filed 6/30/2022, with respect to the rejection(s) of claim(s) 21 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant has amended the claims which necessitates a new ground of rejection. The following underlined limitations are newly added in claim 21, “the spring element [12] biases the magnet support [3] radially away from the shifting rail [10] for compensation of sensor tolerances” Therefore, in view of applicant’s claim amendment, STOTZ OLIVER et al. (Hereinafter “Oliver”) in the DE 4040287 C2 is applied to meet at least the amended limitation in claim 21 and claim 21 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by STOTZ OLIVER et al. (Hereinafter “Oliver”) in the DE 4040287 C2 as set forth below. Applicant’s argument is moot in view of the newly applied combination of references. See the rejection set forth below.

Applicant’s argument regarding claims 22, 23, 28 and 29 (Remarks Page 7) are moot as applicant has amended the claims which necessitates a new ground of rejection. Claims 22, 23, and 28 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by STOTZ OLIVER et al. (Hereinafter “Oliver”) in the DE 4040287 C2 (DATE PUBLISHED 2001-02-22) and claim 29 is now rejected under 35 U.S.C. 103 as being unpatentable over Oliver ‘287 C2 in view of Lott et al. (Hereinafter “Lott”) in the US Patent Number US 7795771 B2.
See the rejection set forth below.

For expedite prosecution, applicant representative is invited to call the examiner to discuss the possible amendment to overcome the rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-17, 19-28 and 30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by STOTZ OLIVER et al. (Hereinafter “Oliver”) in the DE 4040287 C2 (DATE PUBLISHED 2001-02-22).


Regarding claim 16, Oliver teaches a transducer magnet assembly (1) on a shifting rail [10] (bearing journal 10 as the shifting rail) which defines an axis [4] (Figure 1 shows the axis) (a speed detection solution device with a pot-shaped housing; Description Line 1; Fig. 1 means a cross-section of a speed sensing; Description Line 54; the magnetic carrier ( 3 ) is guided radially on the bearing journal ( 10 ); Claim 6), the transducer magnet assembly [1] (Figure 4) comprising:
an annular coupling ring [5] (magnet ring 5 as the annular coupling ring) (Concentrically to the rotational axis 4 at the Magnetträ ger 3 is placed a magnet ring 5 which distributed at its radially encircling periphery, has permanent magnetic poles; Description Line 61-62),
a transducer magnet (magnetic poles in the magnetic ring 5) being held by a magnet support [3] (Concentrically to the rotational axis 4 at the Magnetträ ger 3 is placed a magnet ring 5 which distributed at its radially encircling periphery, has permanent magnetic poles; Description Line 61-62),
the coupling ring [5] at least substantially, circumferentially surrounding the shifting rail [10] (Figure 1 shows that the coupling ring [5] at least substantially, circumferentially surrounding the shifting rail [10]), and
the magnet support (3) locking the coupling ring [5] on the shifting rail [10] such that the coupling ring [5] is held onto fixed relative to the shifting rail [10] (The magnetic ring 5 and the permanent magnetic poles radially opposite a magnet-sensitive sensor 6 is arranged in the form of a Hall switch in the wall of the housing 1 , at which the magnetic poles 5 can be moved past by rotating the magnetic ring 5 attached to the magnetic carrier 3; Description Line 62-64; Magnetic ring 5 is attached to the magnetic carrier 3 and therefore locked on the shifting rail 10 such that the coupling ring (2) is held onto fixed relative to the shifting rail [10]) and the magnet support is radially moveable relative to the shifting rail (A magnet carrier 3 is arranged coaxially in the interior 2 of the housing 1 and can be rotated about an axis of rotation; Description Line 59-60).
Regarding claim 17, Oliver teaches a transducer magnet assembly, wherein 
the magnet support (3) at least partially accommodates the transducer magnet [5] (Figure 1-4 shows that the magnet support (3) at least partially accommodates the transducer magnet [5]).

Regarding claim 19, Oliver teaches a transducer magnet assembly, wherein 
at least one of the coupling ring [5] and the magnet support (3) is made as an injection molded plastic.

Regarding claim 20. Oliver teaches a transducer magnet assembly, wherein 
the transducer magnet [5] is completely embedded in the magnet support [3] (Concentrically to the rotational axis 4 at the Magnetträ ger 3 is placed a magnet ring 5 which distributed at its radially encircling periphery, has permanent magnetic poles; Description Line 61-62; Figure 1-4 shows that the transducer magnet [5] is completely embedded in the magnet support [3]).


Regarding claim 21, Oliver teaches a transducer magnet assembly, wherein 
the transducer magnet assembly [1] comprises a spring element [12], the spring element [12] biases the magnet support [3] radially away from the shifting rail [10] for compensation of sensor tolerances (Coaxial to the axis of rotation 4 , the magnet carrier 3 has a guide recess 9 open towards the bottom 8 of the housing 1 . A bearing journal 10 projects coaxially to the guide recess 9 from the bottom 8 of the housing 1 into the interior 2 . By the bottom 11 of the guide recess 9 supported, having formed as a helical spring te compression spring 12, a bearing ball 13 is acted upon coaxially to the rotational axis 4 against the end face 14 of the Lagerzap fens 10th; Description Line 67-70; the spring element [12] biases the magnet support radially away from the shifting rail [10] for compensation of sensor tolerances).

Regarding claim 22, Oliver teaches a transducer magnet assembly, wherein 
the spring element [12] is arranged radially between the shifting rail [10] and the magnet support [3] (Figure 1 shows the spring element [12] is arranged radially between the shifting rail [10] and the magnet support [3]).

Regarding claim 23, Oliver teaches a transducer magnet assembly, wherein 
the spring element [12] is arranged centrally in the magnet support [3] (Figure 1 shows that the spring element [12] is arranged centrally in the magnet support [3]).

Regarding claim 24, Oliver teaches a path sensor arrangement comprising 
a transducer magnet assembly [1] and a sensor element [6] (The magnetic ring 5 and the permanent magnetic poles radially opposite a magnet-sensitive sensor 6 is arranged in the form of a Hall switch in the wall of the housing 1 , at which the magnetic poles 5 can be moved past by rotating the magnetic ring 5 attached to the magnetic carrier 3; Description Line 62-64), wherein 
the transducer magnet assembly is supported radially in a circumferential direction of the shifting rail [10] against the sensor element [6] (Figure 1 shows that the transducer magnet assembly is supported radially in a circumferential direction of the shifting rail [10] against the sensor element [6]).

Regarding claim 25, Oliver teaches a path sensor arrangement, wherein 
the transducer magnet assembly (1) is supported axially on the shifting rail [10] by a groove or a recess [9] (Coaxial to the axis of rotation 4, the magnet carrier 3 has a guide recess 9 open towards the bottom 8 of the housing 1 . A bearing journal 10 projects coaxially to the guide recess 9 from the bottom 8 of the housing 1 into the interior 2; Description Line 67-68; Figure 1 shows the transducer magnet assembly (1) is supported axially on the shifting rail [10] by a groove or a recess [9]).

Regarding claim 26, Oliver teaches A method for mounting a transducer magnet assembly (1) on a shifting rail [10] (bearing journal 10 as the shifting rail) (a speed detection solution device with a pot-shaped housing; Description Line 1; Fig. 1 means a cross-section of a speed sensing; Description Line 54; the magnetic carrier ( 3 ) is guided radially on the bearing journal ( 10 ); Claim 6), 
having a transducer magnet (magnetic poles in the magnetic ring 5) held by a magnet support [3] (Concentrically to the rotational axis 4 at the Magnetträ ger 3 is placed a magnet ring 5 which distributed at its radially encircling periphery, has permanent magnetic poles; Description Line 61-62),
a coupling ring [5] (magnet ring 5 as the annular coupling ring) (Concentrically to the rotational axis 4 at the Magnetträ ger 3 is placed a magnet ring 5 which distributed at its radially encircling periphery, has permanent magnetic poles; Description Line 61-62),
the coupling ring [5] surrounds the shifting rail [10] and the magnet support [3] locks the coupling ring [5] so that the coupling ring [5] is held onto the shifting rail [10]  (Figure 1 shows that the coupling ring [5] at least circumferentially surrounding the shifting rail [10]; The magnetic ring 5 and the permanent magnetic poles radially opposite a magnet-sensitive sensor 6 is arranged in the form of a Hall switch in the wall of the housing 1 , at which the magnetic poles 5 can be moved past by rotating the magnetic ring 5 attached to the magnetic carrier 3; Description Line 62-64; Magnetic ring 5 is attached to the magnetic carrier 3 and therefore locked on the shifting rail 10 such that the coupling ring (2) is held onto fixed relative to the shifting rail [10])), the method comprising:
expanding the coupling ring [5] (Concentrically to the rotational axis 4 at the Magnetträ ger 3 is placed a magnet ring 5 which distributed at its radially encircling periphery, has permanent magnetic poles; Description Line 61-62),
pushing the coupling ring (2) onto the shifting rail (9) by expanding the coupling ring [5] (the coupling ring (2) onto the shifting rail (9) by expanding the coupling ring [5]); and
locking the coupling ring [5] on the shifting rail [10] with the magnet support (A magnet carrier 3 is arranged coaxially in the interior 2 of the housing 1 and can be rotated about an axis of rotation; Description Line 59-60; Figure 1 shows the coupling ring [5] on the shifting rail [10] with the magnet support) such that the coupling ring [5] is fixed relative to the shifting rail [10] and the magnet support [3] is radially moveable relative to the shifting rail [10] (The magnetic ring 5 and the permanent magnetic poles radially opposite a magnet-sensitive sensor 6 is arranged in the form of a Hall switch in the wall of the housing 1 , at which the magnetic poles 5 can be moved past by rotating the magnetic ring 5 attached to the magnetic carrier 3; Description Line 62-64; Magnetic ring 5 is attached to the magnetic carrier 3 and therefore locked on the shifting rail 10 such that the coupling ring (2) is held onto fixed relative to the shifting rail [10]) and the magnet support is radially moveable relative to the shifting rail (A magnet carrier 3 is arranged coaxially in the interior 2 of the housing 1 and can be rotated about an axis of rotation; Description Line 59-60).


Regarding claim 27, Oliver teaches a mounting method, further comprising 
pushing the coupling ring [5] onto the shifting rail [10] until an interior radius or an interior ridge of the coupling ring [5] latches is received into a corresponding groove or recess [9] in the shifting rail [10] that extends in a circumferential direction about the shifting rail [10] and the expansion of the coupling ring [5] is thereby at least partially relaxed (Coaxial to the axis of rotation 4 , the magnet carrier 3 has a guide recess 9 open towards the bottom 8 of the housing 1 . A bearing journal 10 projects coaxially to the guide recess 9 from the bottom 8 of the housing 1 into the interior 2 . By the bottom 11 of the guide recess 9 supported, having formed as a helical spring te compression spring 12, a bearing ball 13 is acted upon coaxially to the rotational axis 4 against the end face 14 of the Lagerzap fens 10th; Description Line 67-70; Figure 1 shows pushing the coupling ring [5] is pushed onto the shifting rail [10] until an interior radius or an interior ridge of the coupling ring [5] latches is received into a corresponding groove or recess [9] in the shifting rail [10] that extends in a circumferential direction about the shifting rail [10] and the expansion of the coupling ring [5] is thereby at least partially relaxed).

Regarding claim 28, Oliver teaches a mounting method, further comprising 
assembling the magnet support [3] and a spring element [12] by fitting the spring element [12] into the magnet support [3] (Figure 1 shows that assembling the magnet support [3] and a spring element [12] by fitting the spring element [12] into the magnet support 3]),
holding the spring element [12] in position in the magnet support [3] by a magnetic force, and installing the spring element [12] as a structural unit together with the magnet support [3] such that the spring element [12] is located radially between the shifting rail [10] and the magnet support [3] (Figure 1) (Coaxial to the axis of rotation 4 , the magnet carrier 3 has a guide recess 9 open towards the bottom 8 of the housing 1 . A bearing journal 10 projects coaxially to the guide recess 9 from the bottom 8 of the housing 1 into the interior 2 . By the bottom 11 of the guide recess 9 supported, having formed as a helical spring te compression spring 12, a bearing ball 13 is acted upon coaxially to the rotational axis 4 against the end face 14 of the Lagerzap fens 10th; Description Line 67-70; Figure 1 shows the spring element [12] is holding in position in the magnet support [3] by a magnetic force, and installing the spring element [12] as a structural unit together with the magnet support [3] such that the spring element [12] is located radially between the shifting rail [10] and the magnet support [3]).

Regarding claim 30, Oliver teaches a mounting method, further comprising 
plugging a structural unit [1] (housing 1 as the structural unit) comprising the magnet support [3] and a spring element [12] onto the coupling ring [5] against a spring force of the spring element [12], and locking the coupling ring [5] by a snap-on connection (Coaxial to the axis of rotation 4 , the magnet carrier 3 has a guide recess 9 open towards the bottom 8 of the housing 1 . A bearing journal 10 projects coaxially to the guide recess 9 from the bottom 8 of the housing 1 into the interior 2 . By the bottom 11 of the guide recess 9 supported, having formed as a helical spring te compression spring 12, a bearing ball 13 is acted upon coaxially to the rotational axis 4 against the end face 14 of the Lagerzap fens 10th; Description Line 67-70; Figure 1 shows a structural unit [1] (housing 1 as the structural unit) comprising the magnet support [3] and a spring element [12] onto the coupling ring [5] against a spring force of the spring element [12], and locking the coupling ring [5] by a snap-on connection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver ‘287 C2 in view of Lott et al. (Hereinafter “Lott”) in the US Patent Number US 7795771 B2.

Regarding claim 18, Oliver fails to teach a transducer magnet assembly, wherein the coupling ring has projections extending therefrom and each of the projections has at least one lip, the magnet support (3) receives the projections and locks the coupling ring (2) by a snap-on connection such that the lips of the projections communicate with the magnet support and prevent release of the magnet support from the coupling ring.
Lott teaches FIG. 1 shows an electrical machine 12, with which a rotor 10 is supported in a not-shown housing 16 using sliding or ball bearings 14. Rotor 10 includes a rotor shaft 18, on which a first permanent magnet 20 and a sensor magnet assembly 22 are mounted using retaining elements 24, 25 (Column 2 Line 60-64), comprising
the coupling ring [25] has projections extending therefrom [28] and each of the projections has at least one lip [28], the magnet support receives the projections and locks the coupling ring [25] by a snap-on connection such that the lips [28] of the projections communicate with the magnet support and prevent release of the magnet support from the coupling ring [25] (Rotor shaft 18 bears against housing 16, e.g., with a domed end 74. First permanent magnet 20, spacer part 34, and sensor magnet assembly 22, in turn, are all clamped axially between retaining elements 24 and 25. Spacer component 34 is located directly on rotor shaft 18. Only second retaining element 25 includes a single second spring element 27, which provides the axial contact force. Permanent magnet 20 has a coating 79 made of a softer material on its bearing surface 76, as the counter-surface 78 of retaining element 24. Bearing surface 76 is annular in design and bears directly against annular counter-surface 78. Retaining element 24 has a profiling 80, which is designed, e.g., as radial ridges 82, thereby enabling permanent magnet 20 to be supported such that it is movable radially within certain limits. In this example, retaining elements 24, 25 are fixed in position axially on the shaft using snap rings 84; Column 3 Line 56-67 and Column 4 Line 1-4; First permanent magnet 20 is now slid onto rotor shaft 18 until it bears against first spring element 26. Spacer component 34 is then slid onto rotor shaft 18. Next, annular carrier 36 of sensor magnet assembly 22 is installed axially on rotor shaft 18, then it is pressed axially against first retaining element 24 with a specifiable contact force using second spring element 27 of second retaining element 25; Column 4 Line 10-17; For instance, spring elements 26, 27 may be an integral component of retaining elements 24, 25. In addition, further intermediate rings may be located between permanent magnet 20, spacer component 34, and sensor magnet assembly 22; Column 4 Line 30-34). The purpose of doing so is to provide the axial contact force, to adjust the frictional properties accordingly, to use to make permanent magnet, annular magnet, annular carrier, spacer sleeve, and the coatings to meet the particular requirements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Oliver in view of Lott, because Lott teaches to hold the spring element in position provides the axial contact force (column 3 Line 62), adjusts the frictional properties accordingly, vary the materials used to make permanent magnet, annular magnet, annular carrier, spacer sleeve, and the coatings to meet the particular requirements (Column 4 Line 36-40).

Regarding claim 29, Oliver fails to teach a mounting method, further comprising
installing the spring element [12] as a structural unit together with the magnet support [5] such that the spring element is located radially between the shifting rail [10] and the magnet support [3] (Figure 1) (Coaxial to the axis of rotation 4 , the magnet carrier 3 has a guide recess 9 open towards the bottom 8 of the housing 1 . A bearing journal 10 projects coaxially to the guide recess 9 from the bottom 8 of the housing 1 into the interior 2 . By the bottom 11 of the guide recess 9 supported, having formed as a helical spring te compression spring 12, a bearing ball 13 is acted upon coaxially to the rotational axis 4 against the end face 14 of the Lagerzap fens 10th; Description Line 67-70; Figure 1 shows the spring element as a structural unit together with the magnet support (3) such that the spring element is located radially between the shifting rail and the magnet support.).
Oliver fails to teach assembling the magnet support and the spring element by fitting the spring element into the magnet support, holding the spring element (7) in position by at least one further holding lip, and installing the spring element as a structural unit together with the magnet support.
Lott teaches FIG. 1 shows an electrical machine 12, with which a rotor 10 is supported in a not-shown housing 16 using sliding or ball bearings 14. Rotor 10 includes a rotor shaft 18, on which a first permanent magnet 20 and a sensor magnet assembly 22 are mounted using retaining elements 24, 25 (Column 2 Line 60-64), comprising
assembling the magnet support [24,25] and the spring element [26] by fitting the spring element [26] into the magnet support [24, 25] (First retaining element 24 includes a first spring element 26, which is located on an axial projection 28 of first retaining element 24; Column 3 Line 5-7),
holding the spring element [26,27] in position by at least one further holding lip (First permanent magnet 20 is now slid onto rotor shaft 18 until it bears against first spring element 26. Spacer component 34 is then slid onto rotor shaft 18. Next, annular carrier 36 of sensor magnet assembly 22 is installed axially on rotor shaft 18, then it is pressed axially against first retaining element 24 with a specifiable contact force using second spring element 27 of second retaining element 25; Column 4 Line 10-17; For instance, spring elements 26, 27 may be an integral component of retaining elements 24, 25. In addition, further intermediate rings may be located between permanent magnet 20, spacer component 34, and sensor magnet assembly 22; Column 4 Line 30-34; further ring as the holding lip). The purpose of doing so is to provide the axial contact force, to adjust the frictional properties accordingly, to use to make permanent magnet, annular magnet, annular carrier, spacer sleeve, and the coatings to meet the particular requirements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Oliver in view of Lott, because Lott teaches to hold the spring element in position provides the axial contact force (column 3 Line 62), adjusts the frictional properties accordingly, vary the materials used to make permanent magnet, annular magnet, annular carrier, spacer sleeve, and the coatings to meet the particular requirements (Column 4 Line 36-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866